Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 1 of 18 PageID 485




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DEBRYNNA GARRETT, ALEXANDER C. ROBERTS,
 TIMOTHY DIXON, JR., KONICA RITCHIE,
 JESSICA YOUNG, LAMOND RICHARDSON,
 ANGELA CANSINO, JOHNNY OLDEN,
 KATRINA EVANS, DANIEL WALKER,
 TODD ALEXANDER, ELTON GOULD,
 LAMEKA DOTSON, NICHOLAS COLLINS,
 REMEAL EUBANKS, TANIA PAUL,
 GABRIELLE MURRELL, COURTNEY NELSON,
 Individually and on behalf of all others similarly
 situated,                                                          No.: 8:20-cv-00585-T-35CPT

        Plaintiffs,
                                                                    DISPOSITIVE MOTION
        v.

 FACEBOOK, INC., and COGNIZANT
 TECHNOLOGY SOLUTIONS U.S. CORPORATION,

        Defendants.

 ___________________________________________/


 DEFENDANT FACEBOOK, INC.’S MOTION TO DISMISS AMENDED COMPLAINT
              AND MEMORANDUM OF LAW IN SUPPORT
       Defendant Facebook, Inc. (“Facebook”) moves to dismiss all of Plaintiffs’ claims against

Facebook—for alleged negligent exercise of retained control, negligent provision of unsafe

equipment, and purported violation of the Florida Deceptive and Unfair Trade Practices Act—

because Plaintiffs fail to state a cause of action upon which relief may be granted, Fed. R. Civ. P.

12(b)(6), and because the Court lacks personal jurisdiction over Facebook with respect to the

claims of the Arizona Plaintiffs, Fed. R. Civ. P. 12(b)(2). The Motion is based on the following

Memorandum of Law, and further argument as the Court may permit.
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 2 of 18 PageID 486



                                  MEMORANDUM OF LAW

I.     Introduction

       Defendant Facebook, Inc. provides its users with the ability to connect with individuals

across the world and to post content, including pictures, videos, and comments, on its platforms.

Facebook’s users are required to comply with Facebook’s “Community Standards,” which outline

what is and is not allowed on Facebook’s platforms and prohibit the posting of specified

objectionable content. “Content moderators” perform the critical and important function of

reviewing content in connection with enforcing these Community Standards and removing content

that violates them. Facebook contracts with third-party companies (“vendors”) for the services of

content moderators.

       Plaintiffs are Florida- and Arizona-based content moderators who were employed by a

Facebook vendor, Cognizant Technology Solutions (“Cognizant”), to enforce Facebook’s

Community Standards.      They allege that their “exposure to graphic imagery” caused them

“psychological trauma, including PTSD.” First Fed. Am. Class Action Compl. 9, ECF No. 23

(Mar. 25, 2020) (“Am. Compl.”). Their suit primarily seeks medical monitoring, treatment, and

injunctive relief. Their Complaint should be dismissed in its entirety, and with prejudice.

       As a threshold matter, the Court does not have personal jurisdiction over Facebook with

respect to the claims of the Arizona Plaintiffs.       Their claims indisputably arise from their

experiences working as content moderators in Arizona. See Am. Compl. ¶¶ 79–88. Under the

Due Process Clause of the U.S. Constitution, exercising personal jurisdiction over Facebook

requires some connection between these claims and Facebook’s contacts with Florida. See Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013) (stating that Due Process

Clause requires claims to “‘arise out of or relate to’ at least one of the defendant’s contacts with

the forum”). Because the Arizona Plaintiffs allege no connection between their claims and

Facebook’s contacts with Florida, their claims against Facebook should be dismissed for lack of

personal jurisdiction. Fed. R. Civ. P. 12(b)(2).




                                                   2
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 3 of 18 PageID 487



        Facebook also moves to dismiss all of Plaintiffs’ claims—for negligent exercise of retained

control, negligent provision of unsafe equipment, and violation of the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”)—because Plaintiffs state no cause of action upon which relief

may be granted. Fed. R. Civ. P. 12(b)(6).1

        Two of Plaintiffs’ causes of action sound in negligence. See Am. Compl. ¶¶ 112–144.

Under Florida law, because Plaintiffs’ alleged injuries were not caused by any physical impact,

plaintiffs may pursue negligence claims only if their alleged injuries arose “from their witnessing

the death or injury of a loved one.” Zell v. Meek, 665 So. 2d 1048, 1050–54 (Fla. 1995). Because

Plaintiffs do not allege such injuries, their negligence claims must be dismissed.

        Plaintiffs’ second negligence claim, for “negligent provision of unsafe equipment,” fails

for an additional reason: the Amended Complaint alleges injury resulting from the content

Plaintiffs viewed—not from any equipment. Apart from conclusory allegations, the Amended

Complaint contains no facts to support a reasonable inference that Facebook’s review platform

itself injured the Plaintiffs.

        Finally, Plaintiffs’ FDUTPA claim fails for multiple and independent reasons. First, the

FDUTPA expressly “does not apply to . . . claim[s] for personal injury[.]” Fla. Stat. § 501.212(3).

Personal injury includes “emotional distress,” physical injury, and associated medical expenses.


1
  Facebook is separately filing a Motion to Stay because, before it was served with this lawsuit, it
settled a similar lawsuit (on which Plaintiffs patterned their Amended Complaint), initiated two
years ago in California state court. The settlement class for which preliminary approval has been
sought in that court encompasses all Plaintiffs in the instant case and the putative classes of Arizona
and Florida moderators they seek to represent. Settlement Agreement and Release, Ex. 1 to
Plaintiffs’ Motion for Preliminary Approval of Settlement, at § 2.1, Scola v. Facebook, Inc., No.
18-CIV-05135 (May 8, 2020). This Court should take judicial notice of the motion for preliminary
approval and settlement agreement filed in Scola. See MediaXposure Ltd. v. Harrington, 2012
WL 1805493, at *3 n.3 (M.D. Fla. May 17, 2012) (“Courts may take judicial notice of filings in
other cases ‘without converting . . . a Motion to Dismiss into a motion for summary judgment.’”)
(quoting Horne v. Potter, 392 F. App’x 800, 802 (11th Cir. 2010)). The settlement agreement is
attached as Exhibit D to the Simonsen Declaration in support of the Motion to Stay. See Simonsen
Decl., ECF No. 38 (May 29, 2020).
Granting Facebook’s Motion to Stay would obviate the need otherwise for this Court to resolve
Facebook’s Motion to Dismiss at the present time, and possibly ever.



                                                  3
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 4 of 18 PageID 488



Randolph v. 9-1-19 Co., 2008 WL 2385230, at *1–2 (M.D. Fla. June 7, 2008) (dismissing

FDUTPA claim based on plaintiff’s “mental anguish, severe emotional distress, nausea,” and

associated “hospital fees” because “personal injuries are specifically excluded from the FDUTPA

under a plain reading of the statute”). “[A] plain reading of the statute” thus forecloses Plaintiffs’

cause of action under the FDUTPA.

          The FDUTPA claim should be dismissed for the additional reason that Plaintiffs have not

alleged the requisite “injury or detriment to consumers.” Caribbean Cruise Line, Inc. v. Better

Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169 (Fla. Dist. Ct. App. 4th 2015) (emphasis

in original). A third reason to dismiss the FDUTPA claim is Plaintiffs’ failure to plead “actual

damages”—another “essential element.” HRCC, Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 302 F.

Supp. 3d 1319, 1324 (M.D. Fla. 2016).

          Moreover, the absence of any nexus between the Arizona Plaintiffs’ claims and Florida is

as fatal to their FDUTPA claim on the merits as it is to the exercise of personal jurisdiction over

Facebook. A non-resident plaintiff cannot sue a non-resident defendant under the FDUTPA for

conduct that occurred outside of Florida. Neither the statute nor any case law supports this type

of claim. The Arizona Plaintiffs’ FDUTPA claim against Facebook thus fails for this additional

reason.

          For the foregoing reasons, this Court should dismiss all claims against Facebook, and do

so with prejudice because the defects cannot be cured by amendment.

II.       Allegations of the Complaint2

          A.     Content Moderation

          People post “opinions, ideas, photos and videos” on Facebook’s platforms to share them

with audiences small and large. Am. Compl. ¶ 17. Facebook establishes rules prohibiting various

types of “inappropriate content,” and Facebook users report inappropriate content when they




2
    On a motion to dismiss, Facebook may not contest these allegations, but concedes none.



                                                  4
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 5 of 18 PageID 489



encounter it. Id. ¶¶ 20, 23. Content moderators employed by third-party vendors review content

that users have reported and decide whether it actually violates the rules. Id. ¶¶ 21–23, 32.

        B.      The Named Plaintiffs

        Plaintiffs Debrynna Garrett and Alexander C. Roberts were employed as content

moderators by Cognizant, a Facebook vendor. Id. ¶¶ 69–71, 79–81. Ms. Garrett has worked for

Cognizant in Florida from 2018 to the present, while Mr. Roberts worked for Cognizant in Arizona

from 2017 to 2020. Id. As content moderators, they allegedly were “exposed to thousands of

images, videos, and livestreamed broadcasts of graphic violence.” Id. ¶¶ 74, 84. “As a result” of

these experiences, Ms. Garrett has been “diagnosed with PTSD,” and is on a “leave of absence,”

while Mr. Roberts “suffers PTSD-related symptoms,” “was told he needs to be treated for PTSD,”

and “has constant nightmares.” Id. ¶¶ 78, 85. While making no particularized allegations of their

own, the nineteen other named Plaintiffs summarily assert that they “are in a substantially identical

factual situation” and “suffer from PTSD and/or related mental health impairments.” Id. ¶ 88.

        C.      Claims

        Plaintiffs assert two negligence claims against Facebook: negligent exercise of retained

control (Second Cause of Action) and negligent provision of unsafe equipment (Third Cause of

Action). (Plaintiffs’ First Cause of Action is against co-defendant Cognizant.) Plaintiffs allege

that Facebook’s conduct increased their “risks of injury from psychological trauma.” Id. ¶¶ 123–

124, 138–139. With respect to the unsafe equipment claim, they allege that Facebook’s review

platform “presented unmitigated traumatic content” to moderators. Id. ¶ 136. Plaintiffs also assert

a claim against Facebook under the FDUTPA (Fourth Cause of Action) based on “knowingly

exposing” them to graphic content; “[c]oncealing the known danger” of this content; and other

alleged acts. Id. ¶ 149. Plaintiffs seek medical monitoring, treatment, damages, and injunctive

relief. Id., Prayer for Relief.




                                                 5
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 6 of 18 PageID 490



III.   Argument3

       A.      The Court Does Not Have Personal Jurisdiction over Facebook With Respect
               to the Claims of the Arizona Plaintiffs.
       Claims against Facebook should be dismissed for lack of personal jurisdiction unless

Plaintiffs have carried their burden to “present[] a prima facie case of jurisdiction.” Bracewell v.

Nicholson Air Servs., Inc., 748 F.2d 1499, 1504 (11th Cir. 1984). A “prima facie case” includes

“enough evidence to withstand a motion for a directed verdict,” taking uncontroverted allegations

of the complaint as true. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).

       The Arizona Plaintiffs’ claims against Facebook should be dismissed because those

Plaintiffs have failed to make a prima facie showing of either general or specific jurisdiction over

Facebook with respect to their claims. Fed. R. Civ. P. 12(b)(2).

               1.      The Court Lacks General Personal Jurisdiction Over Facebook.
       General jurisdiction exists only when a defendant’s contacts with the forum state are “so

continuous and systematic” that it is “fairly regarded as at home.” Daimler AG v. Bauman, 571

U.S. 117, 137-139 (2014). A corporation’s state of incorporation and principal place of business

are the “paradigm bases for general jurisdiction.” Id. at 137 (alterations and citation omitted); see

also RG Golf Warehouse, Inc. v. Golf Warehouse, Inc., 362 F. Supp. 3d 1226, 1234 (M.D. Fla.

2019) (same). Here, Facebook is not incorporated in Florida and does not have its principal place
of business here; rather, it is incorporated in Delaware with headquarters in California. Am.

Compl. ¶ 17. Nor is this an “exceptional case” warranting general jurisdiction beyond the


3
  Although the present motion is addressed to Plaintiffs’ “First Federal Amended Class Action
Complaint,” ECF No. 23, that pleading is in fact Plaintiffs’ second amended complaint. In Florida
state court, Plaintiffs filed both an initial and an amended complaint. See Class Action Complaint,
Garrett v. Facebook, Inc., No. 20-CA-1146 (Fla. Cir. Ct. Feb. 5, 2020); Amended Class Action
Complaint (Mar. 6, 2020); see also Murray v. Ford Motor Co., 770 F.2d 461, 464 (5th Cir. 1985)
(after a case is removed to federal court, “[t]he pleadings as already filed stand as if they had been
filed in federal court”). That Plaintiffs filed this additional amended complaint without leave of
Court or the consent of Defendants, as required under Federal Rule of Civil Procedure 15(a),
provides an independent basis for dismissal.



                                                  6
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 7 of 18 PageID 491



paradigm fora. Daimler, 571 U.S. at 139 n.19. On these undisputed jurisdictional facts, there is

no basis for this Court to exercise general jurisdiction over Facebook.

                2.      The Court Lacks Specific Personal Jurisdiction Over Facebook.
         The exercise of specific personal jurisdiction over a nonresident defendant must comply

with the Due Process Clause. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350, 1355–

58 (11th Cir. 2013). Courts within the Eleventh Circuit apply the familiar “three-part due process

test”:

                (1) whether the plaintiff’s claims “arise out of or relate to” at least one of the

                defendant’s contacts with the forum; (2) whether the nonresident defendant

                “purposefully availed” himself of the privilege of conducting activities within the

                forum state, thus invoking the benefit of the forum state’s laws; and (3) whether

                the exercise of personal jurisdiction comports with “traditional notions of fair play

                and substantial justice.”

Id. at 1355 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–73, 474–75 (1985)).

         In a class action, each and every named plaintiff must demonstrate personal jurisdiction

with respect to his or her claims. See Story v. Heartland Payment Sys., LLC, 2020 WL 2559755,

at *9–10 (M.D. Fla. May 20, 2020) (dismissing claims of those named plaintiffs in class action

who failed to demonstrate personal jurisdiction with respect to their claims). This rule comports

with the general requirement that in a case “based on specific jurisdiction,” the plaintiff must

establish personal jurisdiction “as to each claim separately.” Advantus, Corp. v. Sandpiper of Cal.,

Inc., 2019 WL 4751725, at *16 (M.D. Fla. Sept. 30, 2019) (considering personal jurisdiction claim

by claim based on defendant’s alleged conduct); see also KVAR Energy Sav., Inc. v. Tri-State

Energy Sols., LLP, 2009 WL 103645, at *3 (M.D. Fla. Jan. 15, 2009) (stating that a court must

analyze specific jurisdiction “as to each claim separately”).

         The Arizona Plaintiffs cannot establish even the first prong of the due process test with

respect to their claims. The first prong requires a “direct causal relationship among the defendant,

the forum, and the litigation.” Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010). Here, there is



                                                   7
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 8 of 18 PageID 492



no alleged relationship among the Arizona Plaintiffs’ claims, Facebook, and Florida. Named

Plaintiffs Alexander C. Roberts and Michael Wellman reside in Arizona. Am. Compl. ¶ 16. Mr.

Roberts’ claims are based on his experience “work[ing] as a Facebook content moderator at

Cognizant’s offices [in] Phoenix, AZ.” Id. ¶ 79; see also id. ¶¶ 80-87. Similarly, Mr. Wellman

does not allege he worked in Florida, and presumably his claims, too, are based on his experience

working at Cognizant in Arizona. Id. ¶ 88 (stating that the other named plaintiffs are in “a

substantially identical factual situation”). Such facts foreclose the exercise of specific jurisdiction

over Facebook, because the Arizona Plaintiffs’ claims do not arise from any Facebook contacts

with Florida. Those claims should therefore be dismissed with prejudice. See Story, 2020 WL

2559755, at *9–10 (dismissing claims of those named plaintiffs in class action who failed to

demonstrate personal jurisdiction with respect to their claims); RG Golf Warehouse, 362 F. Supp.

3d at 1241 (M.D. Fla. 2019) (dismissing claim because “Plaintiff has failed to satisfy the ‘minimum

contacts’ inquiry and . . . exercising jurisdiction over Defendant would therefore violate due

process”).4

        B.      Plaintiffs Fail To State a Claim for Negligence or FDUTPA.

        A court should grant a motion to dismiss for failure to state a claim if the complaint does

not allege “facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). To overcome a motion to dismiss on this basis, “a formulaic recitation

of the elements of a cause of action will not do.” Id. at 555. “[C]onclusory allegations,

unwarranted factual deductions or legal conclusions masquerading as facts will not prevent

dismissal.” Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). A court also

should grant dismissal when, “assuming the truth of the factual allegations of the plaintiff's



4
  For the same reasons, this Court is an improper venue for the claims of the Arizona Plaintiffs.
See 28 U.S.C. § 1391(b)(2) (when all defendants do not reside in a district, venue is proper only if
“a substantial part of the events or omissions giving rise to” the claims took place there); Abrams
Shell v. Shell Oil Co., 165 F. Supp. 2d 1096, 1107 n.5 (C.D. Cal. 2001) (citing cases from several
jurisdictions and stating that it is “well settled” that “each and every named plaintiff” in a class
action must show proper venue) (emphasis in original).



                                                   8
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 9 of 18 PageID 493



complaint, there is a dispositive legal issue which precludes relief.” Jacob v. Mentor Worldwide,

LLC, 389 F. Supp. 3d 1024, 1028 (M.D. Fla. 2019) (citing Neitzke v. Williams, 490 U.S. 319, 326

(1989)).

               1.      Plaintiffs’ Negligence Claims Should Be Dismissed.

                       a)      Plaintiffs Do Not Allege Injury That Can Support a Negligence
                               Claim.
       Only in limited circumstances does Florida law permit a negligence claim in which the

alleged injury does not “flow from physical injuries . . . sustained in an impact.” R.J. v. Humana

of Fla., Inc., 652 So. 2d 360, 362–63 (Fla. 1995). The Florida Supreme Court has repeatedly

affirmed the validity of this “impact rule.” See Fla. Dept. of Corr. v. Abril, 969 So. 2d 201, 206

(Fla. 2007) (reciting rule and citing R.J. v. Humana); Gracey v. Eaker, 837 So. 2d 348, 355 (Fla.

2002) (same); R.J. v. Humana, 652 So. 2d at 363 (announcing “[w]e reaffirm today our conclusion

that the impact rule continues to serve its purpose . . . , and [we] find that the impact rule should

remain part of the law of this state”).

       Plaintiffs do not allege that they experienced any physical impact or invasion in connection

with their work as content moderators. See Am. Compl. ¶¶ 74–78, 84–87 (alleging that Plaintiffs’

injuries were “a result of the extreme working conditions and unrelenting pressure” and describing

those alleged conditions, which include no physical impact or invasion). Therefore, to defeat

Facebook’s motion to dismiss, Plaintiffs must fit their negligence claims within Florida’s narrow

category of exceptions to this requirement. They fail to do so.

       Specifically, in the absence of a physical impact, negligence plaintiffs must allege that their

own injuries “result[ed] from a negligent injury imposed upon a close family member within the

sensory perception” of the plaintiff. Champion v. Gray, 478 So. 2d 17, 18 (Fla. 1985); see also

Zell v. Meek, 665 So. 2d 1048, 1050 (Fla. 1995) (describing this element as “witnessing the death

or injury of a loved one”). A “close family member” definitely includes a “child, a parent, or a

spouse,” but outside of this small sphere, it “depend[s] upon the[] relationship and the

circumstances thereof.” Champion, 478 So. 2d at 20.




                                                 9
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 10 of 18 PageID 494



         The requirement of a “close family relationship” is demanding. In Zell, just after a building

 was bombed, the plaintiff “made her way through the smoke to the front door” and came upon her

 dying father. 665 So. 2d at 1049. This plaintiff witnessed (and thus perceived) the injury, being

 physically present at the bombed building, and also had a close relationship to the directly injured

 person. She satisfied the Florida Supreme Court’s test. Id. at 1054.

         In the other direction, Elliott v. Elliott illustrates an insufficiently direct perception of the

 injury to a close relation. 58 So. 3d 878 (Fla. Dist. Ct. App. 1st 2011). The case began with the

 murder and dismemberment of the plaintiff’s mother. See id. at 879. Days later, the plaintiff “led

 officers to the field” where his mother’s mutilated remains were found; but because he was not

 actually “present” at the murder or immediate aftermath, he had insufficient sensory perception of

 it to support a negligence claim. See id. at 879, 882.

         And Lewis v. Middlesex Corp. illustrates an insufficiently close relationship to the directly

 injured person. 2006 WL 8439385 (M.D. Fla. Oct. 11, 2006). The plaintiff witnessed a steamroller

 “roll over, crush[,] and kill” his cousin. Id. at *1. The two of them had “gr[own] up in the same

 town” and even lived together shortly before the accident. Id. However, this relationship “did not

 rise to the level of either a parent-child or spousal relationship,” so the plaintiff “failed to establish

 this element.” Id. at *4.

         The allegations of the Amended Complaint fail to satisfy this prerequisite for maintaining

 a negligence claim. Plaintiffs do not allege that any close family members have been injured as a

 result of content moderation, nor that Plaintiffs directly and contemporaneously witnessed any

 injury to their close family members. See Champion, 478 So. 2d at 18; Zell, 665 So. 2d at 1050.

 Because Plaintiffs have not alleged this prerequisite for maintaining a negligence claim in the

 absence of a physical impact, their Second and Third Causes of Action should be dismissed.

                         b)      Plaintiffs Do Not Allege “Unsafe Equipment.”

         Apart from Plaintiffs’ failure to allege the type of injury that could support any negligence

 theory under Florida law, their claim for “negligent provision of unsafe equipment” fails for an




                                                    10
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 11 of 18 PageID 495



 independent reason: they allege injury from the content they viewed—not from Facebook’s

 equipment.

         When the hirer of an independent contractor supplies equipment to the contractor’s

 employees, the hirer assumes a duty of “ordinary and reasonable care under the circumstances to

 supply such instrumentalities as will be reasonably safe and suitable.” Noel v. M. Ecker & Co.,

 445 So. 2d 1142, 1144 (Fla. Dist. Ct. App. 4th 1984). Under this rule, a claim based on breach of

 this duty must allege specifically that the provided “instrumentalities” were unsafe. See, e.g.,

 Benitez v. Joseph Trucking, Inc., 68 So. 3d 428, 431 (Fla. Dist. Ct. App. 5th 2011) (defendant

 provided truck in unsafe condition); Ortiz v. Lorie, 921 So. 2d 868, 871 (Fla. Dist. Ct. App. 4th

 2006) (unsafe ladder); Noel, 445 So. 2d at 1144 (unsafe nail gun).

         In contrast to those cases, Plaintiffs here allege that their injuries were caused by what they

 observed. See Am. Compl. ¶ 34 (“exposure” to graphic imagery can cause injury); ¶¶ 74, 77

 (describing content to which Plaintiff Garrett was allegedly exposed); ¶ 84 (the same, for Plaintiff

 Roberts). Plaintiffs were hired by Cognizant to view a wide range of Facebook posts to enforce

 the company’s Community Standards, id. ¶¶¶ 1, 62, and they characterize themselves as “first

 responders of the internet,” id. ¶ 10. But “what” Plaintiffs may have seen is distinct from the

 “instrumentalities” enabling them to see it, in the same way that a firefighter’s exposure to a

 horrific blaze is distinct from the fire truck transporting the firefighter to the scene. Even Plaintiffs’

 conclusory allegation that Facebook “provided unsafe review tools” does not identify any unsafe

 attribute of the tools, but refers instead to the “content” they saw. See id. ¶ 136. A mere “formulaic

 recitation of the elements” is not enough to plead a viable cause of action based on unsafe

 equipment, and Plaintiffs’ Third Cause of Action should be dismissed for this additional reason.

 See Twombly, 550 U.S. at 555.




                                                    11
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 12 of 18 PageID 496




                 2.     Plaintiffs’ FDUTPA Claims Should Be Dismissed.

                        a)      The FDUTPA Does Not Apply to Claims “for Personal
                                Injury.”
         The FDUTPA expressly states that it “does not apply to . . . claim[s] for personal injury[.]”

 Fla. Stat. § 501.212(3); see also Randolph v. 9-1-19 Co., 2008 WL 2385230, at *1–2 (M.D. Fla.

 June 7, 2008) (dismissing FDUTPA claim based on plaintiff’s “mental anguish, severe emotional

 distress, [and] nausea,” because “emotional distress and [associated] hospital fees . . . are personal

 injuries,” and “personal injuries are specifically excluded from the FDUTPA under a plain reading

 of the statute”).

         “Claims for personal injury” include any claim that is based primarily on an allegation of

 personal injury, even when the plaintiff further alleges that the personal injury was connected to

 economic or other forms of injury. See Douse v. Boston Scientific Corp., 314 F. Supp. 3d 1251,

 1257, 1264 (M.D. Fla. 2018) (dismissing claim based on personal injury caused by defective

 medical device, because “it is clear that any injury [plaintiff] suffered stems from the personal

 injuries at the heart of this case,” and “such claims are excluded under FDUTPA”). Because of

 this absolute bar, courts regularly dismiss FDUTPA claims predicated on personal injuries, no

 matter the related injuries also alleged. See, e.g., Fojtasek v. NCL (Bahamas) Ltd., 613 F. Supp.

 2d 1351, 1356 (S.D. Fla. 2009) (dismissing FDUTPA claim based on personal injury even though

 plaintiff further alleged “resulting pain and suffering, disability, disfigurement, mental anguish,

 loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

 treatment, loss of earnings, loss of ability to earn money, and death”).5


 5
   See also T.W.M. v. Am. Med. Sys., Inc., 886 F. Supp. 842, 844 (N.D. Fla. 1995) (dismissing
 FDUTPA claim based on personal injury even though plaintiff further alleged “resulting pain and
 suffering, disability, disfigurement, mental anguish, loss of capacity for enjoyment of life, expense
 of hospitalization, medical and nursing care, and treatment, loss of earnings, [and] loss of ability
 to earn money”); Roberts v. Victoria’s Secret Stores, LLC, 2018 WL 8059094, at *3–4 (S.D. Fla.
 Dec. 3, 2018) (dismissing FDUTPA claim based on personal injury caused by defective
 undergarment, because the “financial harm” that plaintiff alleged “stemmed from the personal
 injuries that lie at the heart of this case”), rec. adopted, 2018 WL 8058969 (S.D. Fla. Dec. 20,




                                                  12
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 13 of 18 PageID 497



         Plaintiffs’ FDUTPA claim similarly rests on non-actionable allegations of personal injury,

 “including PTSD and other psychological disorders, physical injuries including stroke and

 epilepsy, and other injuries, including lost pay, lost future earning capacity, emotional distress and

 loss of enjoyment of life.” Am. Compl. ¶ 150. PTSD, psychological disorders, stroke, and

 epilepsy are personal injuries. And Plaintiffs’ alleged “other injuries” all flow from those personal

 injuries.   Because personal injuries are expressly excluded from the FDUTPA, Plaintiffs’

 FDUTPA claim should be dismissed.

                        b)      Plaintiffs Do Not Allege Harm to Consumers.

         Even when an FDUTPA claimant is not a consumer, the claimant must still allege “an

 injury or detriment to consumers in order to satisfy all of the elements of a FDUTPA claim.”

 Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169

 (Fla. Dist. Ct. App. 4th 2015) (emphasis in original). The first element of an FDUTPA claim is an

 “unfair or deceptive act[] or practice[]” by the defendant, Fla. Stat. § 501.204(1), and the Florida

 Supreme Court expressly defines this element with reference to consumers: an unfair practice is

 “substantially injurious to consumers”; deception is “likely to mislead the consumer . . . to the

 consumer’s detriment.” Caribbean Cruise, 169 So. 3d at 169 (emphasis in original) (quoting PNR,

 Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003)).

         Courts thus dismiss FDUTPA claims that fail to allege consumer harm. For example, in

 one Middle District case, a manufacturer asserted an FDUTPA claim against a distributor who had

 breached their contract. CEMEX Constr. Materials Fla., LLC v. Armstrong World Indus., Inc.,

 2018 WL 905752, at *1–4 (M.D. Fla. Feb. 15, 2018).                 Stating that Caribbean Cruise

 “unequivocally instructs” that FDUTPA plaintiffs must allege harm to consumers, the court noted

 that the manufacturer alleged “that injury to consumers may have occurred,” but offered no “facts

 supporting a plausible inference that any consumers have or are likely to have suffered damages.”



 2018); Prunty v. Sibelius, 2014 WL 6676951, at *5 (M.D. Fla. Nov. 20, 2014) (dismissing
 FDUTPA claim based on injury to “reproductive systems” and resulting “emotional distress”
 allegedly caused by deceptively marketed medication).



                                                  13
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 14 of 18 PageID 498



 Id. at *15–16. The manufacturer’s conclusory allegation that the distributor’s conduct “ultimately

 deceived, confused, and misled consumers . . . failed to ‘raise a right to relief above the speculative

 level’ with respect to this element of the FDUTPA claim.” Id. at *16 (quoting Twombly, 550 U.S.

 at 555, and dismissing claim);6 cf. Nunez v. Geico Gen. Ins. Co., 685 F.3d 1205, 1210 (11th Cir.

 2012) (holding that federal courts applying Florida law must follow decisions of “intermediate

 appellate courts” unless the Florida Supreme Court has held or would likely hold otherwise).

        Plaintiffs do not allege they were injured in their capacity as Facebook consumers.

 Although non-consumers may bring an FDUTPA claim, they must still allege conduct causing

 harm to consumers. See Caribbean Cruise, 169 So. 3d at 169. Plaintiffs here do not. Instead,

 they attempt to plead an FDUTPA claim by stating that “[d]efendants’ unfair or deceptive acts or

 practices caused the injury of the Plaintiffs and the class,” Am. Compl. ¶ 150 (emphasis added).

 The alleged work-related harms are thus confined to themselves, in their capacity as content

 moderators, not Facebook consumers. See id. ¶¶ 78, 85, 88, 150. The element of consumer harm

 is absent. Because Plaintiffs have not pleaded an “unfair or deceptive act or practice” against

 consumers, their claim fails.

                        c)       Plaintiffs Do Not Allege “Actual Damages.”

        Properly pleaded “actual damages” are “a required element” of a FDUTPA claim. HRCC,

 Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 302 F. Supp. 3d 1319, 1323 (M.D. Fla. 2016). Courts

 “consistently appl[y] a narrow definition” for actual damages: “[T]he difference in the market


 6
   See also VVIG, Inc. v. Alvarez, 2019 WL 5063441, at *11–12 (S.D. Fla. Oct. 9, 2019) (dismissing
 FDUTPA claim when plaintiffs “allege they suffered harm as a result of the Deceptive Acts but
 do not identify themselves as consumers or identify any other consumers harmed by the same”)
 (citing Caribbean Cruise); Collier HMA Phys. Health Mgmt., LLC v. NCH Healthcare Sys., Inc.,
 2019 WL 277733, at *11 (M.D. Fla. Jan. 22, 2019) (“Although Plaintiffs argue that harm to
 consumers . . . may occur, [they do] not allege any facts supporting a plausible inference that any
 patients have or are likely to have suffered damages. . . . Plaintiffs’ factual allegations . . . have
 failed to ‘raise a right to relief above the speculative level.’”) (citing Caribbean Cruise and quoting
 Twombly); EMP Indus., Inc. v. KECO Inc., 2017 WL 10899974, at *3 (M.D. Fla. Nov. 2, 2017)
 (“Since the operative complaint lacks any allegations of injury or detriment to a consumer, as
 distinguished from the [non-consumer] Plaintiff, [the FDUTPA claim] must be DISMISSED[.]”)
 (citing Caribbean Cruise).



                                                   14
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 15 of 18 PageID 499



 value of the product or service in the condition in which it was delivered and its market value in

 the condition in which it should have been delivered.” Id. (quoting Dem. Rep. Congo v. Air Capital

 Grp., LLC, 614 Fed. App’x 460, 472 (11th Cir. 2015)). Moreover, actual damages “must be direct

 damages, not consequential damages” such as “lost profits.” HRCC, 302 F. Supp. 3d at 1323.

 “Cases disposing of FDUTPA claims for failing to establish actual damages are numerous.” Id. at

 1324.

         Plaintiffs’ FDUTPA claim formulaically recites a laundry list of alleged harms, see Am.

 Compl. ¶ 150, none of which has anything to do with the market value of a good or service. For

 example, Plaintiffs’ conclusory allegation of “loss of enjoyment of life” is both unrelated to market

 value and a clear instance of prohibited “consequential damages,” as any loss of enjoyment was

 presumably a consequence of other alleged harms. In the same vein, Plaintiffs’ conclusory

 allegations of “lost pay” and “lost future earning capacity” miss the mark because not a single fact

 is alleged to support those claims—much less to connect any such losses to Facebook. See Morales

 v. Bimbo Foods Bakeries Dist., LLC, 2019 WL 354876, at *4 (M.D. Fla. Jan. 29, 2019) (reciting

 rule that an FDUTPA claimant “must allege . . . causation,” and dismissing claim because plaintiff

 “does not plead that [the injury] was caused by any deceptive act or unfair practice”). If Plaintiffs

 mean to refer to wages that Cognizant ceased paying after “laying off its workforce” in February

 2020, see Am. Compl. ¶¶ 7, 149(6), such losses plainly do not support any claim against Facebook.

 Rather, Plaintiffs complain that Facebook exposed them to graphic content while providing

 allegedly inadequate protections against the danger of that exposure. See Am. Compl. ¶ 149(1)–

 (5). Those allegations have no causal connection to “lost pay.” See Beale v. Biomet, Inc., 492 F.

 Supp. 2d 1360, 1374 n.12 (S.D. Fla. 2007) (in FDUTPA case arising from a defective knee

 replacement device, “[p]laintiffs would not be eligible for consequential damages including such

 things as . . . lost wages”).

         For this third reason, the FDUTPA claim fails.




                                                  15
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 16 of 18 PageID 500



                        d)      The Arizona Plaintiffs Cannot Sue Under the FDUTPA.

         Some cases prohibit non-Florida citizens entirely from bringing FDUTPA claims. See

 Coastal Physician Servs. of Broward Cty., Inc., v. Ortiz, 764 So. 2d 7, 8 (Fla. Dist. Ct. App. 4th

 1999) (holding that FDUTPA claims are never available to non-Florida plaintiffs). Other cases

 allow non-Florida plaintiffs to bring FDUTPA claims—provided that the defendant is a Florida

 citizen. See Millennium Commc’ns & Fulfillment, Inc., v. Office of the Att’y Gen., 761 So. 2d

 1256, 1260–61 (Fla. Dist. Ct. App. 3d 2000) (allowing non-Florida plaintiffs to bring FDUTPA

 claim against Florida corporation). However, Facebook is not aware of a single case allowing a

 non-resident plaintiff to bring an FDUTPA claim against a non-resident defendant, based on

 conduct occurring outside of Florida. Cf. id. at 1262 (“FDUTPA . . . seeks to prohibit unfair,

 deceptive and/or unconscionable practices which have transpired within the territorial boundaries

 of this state[.]”).

         Yet that is precisely what the Arizona Plaintiffs are attempting to do here. Plaintiffs

 Roberts and Wellman are citizens of Arizona. Am. Compl. ¶ 16. Defendant Facebook is

 incorporated in Delaware and headquartered in California. Id. ¶ 17. Plaintiff Roberts (the only

 one offering specific allegations) experienced his alleged injury while “at Cognizant’s offices at

 2512 West Dunlap Ave., Phoenix, AZ[.]”           See id. ¶¶ 79–85.     Plaintiff Wellman is “in a

 substantially identical factual situation.” Id. ¶ 88. Neither the Arizona Plaintiffs, nor Facebook,

 nor the alleged conduct and injury, has any connection whatsoever to Florida. Because there is no

 precedent for bringing a FDUTPA claim with so little connection to Florida—that is, no connection

 at all—the Arizona Plaintiffs’ claim against Facebook should be dismissed.

 IV.     Conclusion

         For the foregoing reasons, Plaintiffs’ claims against Facebook should be dismissed with

 prejudice. A fourth opportunity to amend the Complaint would be futile, given that Facebook is

 not subject to personal jurisdiction in this Court with respect to the Arizona Plaintiffs’ claims and

 that Plaintiffs’ third attempt fails as a matter of law to plead the requisite elements of negligence

 under Florida law, or an actionable claim under the FDUTPA. See Townsend v. Dep’t of Revenue,



                                                  16
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 17 of 18 PageID 501



 2016 WL 8914544, at *3 (M.D. Fla. Mar. 16, 2016) (dismissing with prejudice where allowing

 the “Plaintiff to amend his Complaint would be futile”) (citing Bryant v. Dupree, 252 F.3d 1161,

 1163 (11th Cir. 2001)).


  Dated: May 29, 2020                                     Respectfully submitted,

                                                          /s/ Gregory A. Hearing_______
                                                          Gregory A. Hearing (Bar No. 817790)
                                                          Sacha Dyson (Bar No. 509191)
                                                          Charles J. Thomas (Bar No. 986860)
                                                          GRAYROBINSON, P. A.
                                                          401 East Jackson Street Suite 2700
                                                          Tampa, Florida 33602
                                                          Telephone: (813) 273-5082
                                                          Fax: (813) 273-5145
                                                          Gregory.Hearing@gray-robinson.com
                                                          Sacha.Dyson@gray-robinson.com
                                                          Charles.Thomas@gray-robinson.com

                                                          Local Counsel for Defendant Facebook, Inc.

                                                          Emily Johnson Henn (pro hac vice)
                                                          Kathryn E. Cahoy (pro hac vice)
                                                          COVINGTON & BURLING LLP
                                                          3000 El Camino Real
                                                          5 Palo Alto Square
                                                          Palo Alto, CA 94306-2112
                                                          Telephone: (650) 632-4700
                                                          Fax: (650) 632-4815
                                                          ehenn@cov.com
                                                          kcahoy@cov.com

                                                          Ashley M. Simonsen (pro hac vice)
                                                          COVINGTON & BURLING LLP
                                                          1999 Avenue of the Stars
                                                          Los Angeles, CA 90067-4643
                                                          Telephone: (424) 332-4800
                                                          asimonsen@cov.com

                                                          Trial Counsel for Defendant Facebook, Inc.




                                               17
Case 8:20-cv-00585-KKM-CPT Document 36 Filed 05/29/20 Page 18 of 18 PageID 502




                                       CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 29th day of May, 2020, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to the following:


          Jay P. Lechner, Esq.               Dennis P. Waggoner
          LECHNER LAW                        HILL, WARD & HENDERSON, P.A.
          Fifth Third Center                 101 East Kennedy Boulevard, Suite 3700
          201 E. Kennedy Blvd., Suite 412    Tampa, Florida 33602
          Tampa, Florida 33602               dennis.waggoner@hwhlaw.com
          jplechn@jaylechner.com
          shelley@jaylechner.com
                                             Attorney for Defendant Cognizant Technology
          Attorney for Plaintiffs            Solutions U.S. Corporation

                                             /s/ Gregory A. Hearing_______
                                             Attorney




                                               18
